TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

═══════════════
NO. 03-06-00209-CV
═══════════════


In re Samuel T. Jackson





ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N
 
                        Relator Samuel T. Jackson filed this petition for writ of mandamus and an emergency
motion to stay disqualification.  We deny the petition for writ of mandamus and overrule the motion
to stay disqualification.
 
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   April 14, 2006